In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner as a special education teacher and to expunge an “unsatisfactory” rating from his employment records, the appeal is from a judgment of the Supreme Court, Kings County, dated April 11, 1980, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. Petitioner’s central contention on appeal is that his “unsatisfactory” rating and discontinuance as a probationary special education teacher were not preceded by inspection of his work and consultation with him by an assistant superintendent or her supervisory designee, as required by section 41 (subd 3, par [e]) of the by-laws of the Board of Education of the City of New York (see Matter of Longarzo v Anker, 49 AD2d 879). Our examination of the record supports the conclusion of Special Term that “there were numerous observations and consultations” by the appropriate supervisory designees. Accordingly, the petition was properly dismissed. Damiani, J.P., Gulotta, O’Connor and Thompson, JJ., concur.